Order filed January 5, 2021.




                                       In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00553-CV
                                   ____________

 IN RE HOUSTON AN USA, LLC D/B/A AUTONATION USA HOUSTON,
                             Relator
                            ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-27755

                                      ORDER

      On August 6, 2020, relator Houston AN USA, LLC d/b/a Autonation USA
Houston, filed a petition for writ of mandamus in this court. Relator asks this court
to order the Honorable Steven Kirkland, Judge of the 334th District Court, in Harris
County, Texas, to set aside his July 27, 2020 order, granting real party in interest’s
motion to compel.

      Because Judge Kirkland ceased to hold the office of Judge of the 334th
District Court, Harris County, Texas, we are required to abate this mandamus
proceeding to permit the respondent’s successor, the Honorable Dawn Deshea
Rogers, to consider the decision regarding relator’s request for relief. See Tex. R.
App. P. 7.2(b); see also In re Baylor Med. Ctr. at Garland, 280 S.W.3d 227, 228
(Tex. 2008) (orig. proceeding) (“Mandamus will not issue against a new judge for
what a former one did.”).

      Therefore, we abate this proceeding, treat it as a closed case, and remove it
from the court’s active docket. This original proceeding is abated until February 4,
2021, to permit Judge Rogers to consider the order underlying relator’s request for
relief. On or before that date, Judge Rogers shall advise the court of the action taken
on relator’s request by filing a signed order reflecting her ruling concerning relator’s
request for relief with this court. The court will then consider a motion to reinstate
or dismiss the original proceeding, as appropriate.


                                   PER CURIAM


Panel consists of Chief Justice Christopher and Justices Jewell and Zimmerer.